Mr. President,
Mr. Secretary-General,
Distinguished Heads of State and Government,
I congratulate the President of the 75th session of the General Assembly, Mr. Volkan Bozkir, on his election. We were delighted with the election of a representative of the brotherly Turkey to such a distinguished post. You can be sure that Azerbaijan will spare no effort in extending its support to you in this responsible and honorable endeavor.
The 2030 Agenda for Sustainable Development Goals stipulates that, “there can be no sustainable development without peace and no peace without sustainable development”. To achieve sustainable international peace and security, there must be put an end to occupation. Adherence to the norms and principles of the international law and implementation of the UN Security Council resolutions must be ensured.
Almost 20 per cent of the territory of Azerbaijan remains under occupation of Armenia for almost 30 years. Armenia used military force against Azerbaijan, in brutal violation of the UN Charter and occupied Nagorno-Karabakh and seven other regions of Azerbaijan. More than one million Azerbaijanis became refugees and internally displaced persons.
Armenia carried out the ethnic cleansing against the Azerbaijani population in the occupied territories. All Azerbaijanis have been forcibly expelled from occupied territories. Armenia committed a number of war crimes and crimes against humanity against Azerbaijani civilians. Armenia established the criminal, terrorist puppet regime in these territories to hide its responsibility for occupation of our lands.
Armenia committed Khojaly genocide in 1992 killing 613 peaceful residents of Khojaly, among them 106 women and 63 children. More than ten countries have recognized the Khojaly genocide.
Four UN Security Council resolutions demand immediate, complete, and unconditional withdrawal of the Armenian armed forces from Azerbaijan’s occupied territories.
In some case, UN Security Council resolutions have been implemented within days. However, Armenia continues to ignore the UN Security Council’s resolutions for almost 30 years. International sanctions must be imposed on Armenia as an aggressor state.
In blatant violation of the international law norms, Armenia implements a policy of illegal settlement on the occupied territories. While the international community, including Azerbaijan is concentrating on eliminating the consequences of Beirut explosion, Armenia misuses the situation by settling Lebanese people of Armenian origin in the occupied territories of Azerbaijan.
The illegal settlement is a gross violation of international law, including the Geneva Convention of 1949. This is a war crime. The illegal settlement in the occupied territories of Azerbaijan cannot have any legal effect.
Cultural heritage of Azerbaijani people on the territory of today’s Armenia has been demolished and plundered. Armenia also destroyed all Azerbaijani historical and religious monuments in the occupied territories. The aim is to erase all Azerbaijani traces there.
Armenia illegally exploits natural resources and uses water reserves to create an artificial environmental crisis in the occupied territories. Armenia extracts gold and other precious metals and minerals of the occupied lands of Azerbaijan and exports to the international markets. It is a scheme of illegal business activities and money laundering.
International companies illegally exploiting Azerbaijan’s natural resources on the occupied territories will face legal responsibility, if they don’t stop their illicit activity immediately. Azerbaijan has already started to take legal action against persons and companies illegally exploiting our natural resources on the occupied lands.
Armenia deliberately targets civilian population and perpetrates provocations along the Line of Contact and Armenia-Azerbaijan border.
In April 2016, Armenia launched a large-scale military attack against Azerbaijan. As a result of this attack, 6 Azerbaijani civilians, including one child were killed, 26 civilians were wounded.
Armed Forces of Azerbaijan took counter-measures and liberated a part of occupied territories.
Deliberate attack by Armenia in 2017 led to death of 2 years old Zahra Guliyeva and her grandmother.
On 12 July 2020, Armenia perpetrated another provocation along the state border. Our military servicemen and a 76-year-old civilian were killed due to the artillery bombardment of Azerbaijan’s Tovuz district, while extensive damage was done to civilian infrastructure.
The purpose of this provocation by Armenia was to create a new source of tension in the region, set aside the issue of Armenia’s occupation of Azerbaijan’s territories, involve third parties in the conflict, and damage Azerbaijan’s strategic infrastructure projects. They also attempted to distract its people’s attention from growing socioeconomic problems in Armenia.
However, Azerbaijan retaliated resolutely, and Armenia failed to achieve any of those objectives. Armenia faced another military defeat. Armenia appealed to ODKB (Collective Security Treaty Organization) for military assistance, thus admitting its defeat.
Recently, Armenian sabotage group attempted to penetrate through the Line of Contact. The head of this group was detained by Azerbaijani military servicemen on 23 August this year. He confessed that the group was planning to commit terror acts against Azerbaijani military servicemen and civilians.
The Armenian Government turned down Azerbaijan’s proposal to exchange all captives based on the principle “all to all”. Azerbaijani civilians Dilgam Asgarov and Shahbaz Guliyev, who visited the graves of their parents in the occupied territories, were taken hostage and tortured. They remain in captivity for more than six years.
The so-called “elections” this March on the occupied territories of Azerbaijan were yet another provocation. These so-called “elections”, like previous ones, were strongly condemned and rejected by the international community, including OSCE Minsk Group Co-chairs, Non-Aligned Movement, Organization of Islamic Cooperation, European Union, European Parliament and others.
Illegal presence of the armed forces of Armenia in the occupied lands of Azerbaijan remains a major threat to regional peace and security. Armenia tries to derail the peace process under the mediation of the OSCE Minsk Group Co-chairs. The aim pursued by Armenia is to maintain the current status-quo of occupation and to annex the occupied territories. Contrary to the constructive engagement of Azerbaijan, the Prime Minister of Armenia deliberately undermines the format and substance of negotiation process. His statement that “Karabakh is Armenia” seriously damages the negotiations process. His unacceptable and groundless socalled seven conditions to Azerbaijan have been rejected by us. We have put forward only one condition to achieve the peace. The armed forces of Armenia must withdraw from all occupied territories of Azerbaijan. The entire world recognizes Nagorno-Karabakh as integral part of Azerbaijan.
The Armenian Prime Minister announced the establishment of civilian militia consisting of tens of thousands of civilians who will be forced to undertake military actions against Azerbaijan. The minister of defense of Armenia calls for “new war for new territories”. Armenia threatens Azerbaijan to strike major cities, critical civilian infrastructures such as Mingachevir water reservoir and Sangachal terminal, which is one of the world’s biggest oil-gas terminals situated near Baku and providing energy security to tens of countries.
Armenia recruits and uses mercenaries and terrorists from different countries against Azerbaijan. Armenia is a state sponsoring terrorism. Armenia committed more than 30 terror acts in Azerbaijan. We have credible information about the presence of Armenian AS ALA terror organization on the occupied territories.
Armenian terrorists have killed 24 Turkish diplomats. Varuzhan Karapetian, member of ASALA terror organization who committed a terror act killing many people of different nationalities, in the airport Orly in Paris later was extradited to Armenia and then pardoned by the president of Armenia. This terrorist was treated as a hero in Armenia.
Recently, Armenia has adopted its aggressive and offensive military doctrine and National Security Strategy. The National Security Strategy contains racist, chauvinistic and “Azerbaijanophobic” ideas.
The glorification of Nazism is the state policy of Armenia. Nazi general Garegin Nzhdeh has been turned into “national hero”. After the Second World War, he was detained and sentenced to 25 years in prison and died there. Almost 6 meter high monument was built in the memory of Nzhdeh in the center of capital of Armenia. Members of a number of Armenian terror organizations like ASALA are glorified in this country.
Hostile, Azerbaijanohobic statements and provocations of Armenian leadership demonstrate that Armenia is preparing for a new aggression against Azerbaijan. We call on the UN and international community to urge Armenia to refrain from another military aggression.
The military-political leadership of Armenia will bear all responsibility for instigating provocations and escalation of tensions.
Regretfully, the OSCE Minsk Group Co-chair’s activity has not yet delivered any results. Negotiations must not be conducted just for the sake of negotiations, they must be target-oriented and meaningful.
Presidents of the OSCE Minsk Group Co-chair countries — France, Russia, United States — in their statements stressed that the status-quo is unacceptable. We welcome these statements, but statements are not enough. We need actions.
Our involvement in the negotiation process for almost 30 years is a clear demonstration of our commitment to peace. All 11 members of Minsk Group should be actively involved in the process.
In accordance with the UN Security Council resolution 853 (1993), updated timetable for withdrawal of armed forces of Armenia from occupied territories of Azerbaijan must be prepared. Appropriate UN institutions must contribute to the implementation of the UN Security Council resolutions and return of Azerbaijani internally displaced persons to their native lands. The UN Security Council resolutions are not timespecific. These resolutions are valid until they are implemented. Misinterpretation of UN Security Council resolutions is unacceptable.
The Armenia-Azerbaijan conflict must be resolved on the basis of the territorial integrity of Azerbaijan. Azerbaijan’s territorial integrity has never been and will never be a subject of negotiations. The sovereignty and territorial integrity of Azerbaijan must be completely restored. Nagorno-Karabakh is ancient and historical Azerbaijani lands. Karabakh is Azerbaijan.
We are seriously concerned by increasing cases of arms supply to Armenia, especially right after the military provocation of Armenia in Tovuz district of Azerbaijan. Active military clashes at the state border stopped on 16 July. Next day starting from 17 July until September, we witnessed delivery of more than one thousand tons of military equipment to Armenia by military cargo planes. Taking into account that Armenia is one of the poorest countries of the world and can not afford paying for weapons billions of US dollars, we assume that it gets weapons free of charge.
Supply of weapons to an aggressor and a country that perpetrated ethnic cleansing significantly undermines the peace negotiations and encourage the occupying state to instigate new military provocations. In this context, we urge all countries to refrain from supplying arms to Armenia.
Because of aggression against Azerbaijan, Armenia continues to face deep demographic, social and economic crisis. Regime change happened in Armenia two years ago, but fascist ideology of this failed state remains unchanged.
Human rights are massively violated in Armenia. Judges are pressured and blackmailed, journalists, opposition activists and political opponents jailed by despotic regime. In fact, a dictatorship has been established in Armenia.
Criminal cases have been opened against two former presidents of this country. Members of parliament despite their immunity are detained.
Mher Yegiazarian, an Armenian journalist and politician died in prison following hunger strike in January 2019. But there was no reaction from international organizations whose duty is to observe democracy and human rights worldwide. Human Rights Watch, Amnesty International, Freedom House and others turned blind eye on unhuman and brutal actions of despotic regime of Armenia. The reason can be that Pashinyan regime is financed and supported by Soros who sponsors many so-called human rights non-governmental organizations worldwide.
Political relations in this country have reached the point of crisis. The country has been ruled by warlords over 20 years. Incumbent political leadership continues the practice of previous regimes. There is no prospect for development of Armenia unless the consequences of military aggression against Azerbaijan are eliminated.
Armenia was the only country to oppose the initiative of holding the Special Session of UN General Assembly in response to COVID-19, whereas in Armenia, the situation with coronavirus is the most desperate. Armenia objected to this initiative only because Azerbaijan has launched it. The objection to such an endeavor is a product of irrational thought. It is another demonstration of the policy of “Azerbaijanophobia” that has prevailed in Armenia and promoted by the government. Hatred against Azerbaijani people is instilled in the young generation.
Despite the enormous difficulties caused by Armenian occupation, Azerbaijan managed to build a stable, modern, democratic and multicultural country. Development of democracy and human rights protection are among top priorities of our government. All fundamental freedoms are fully provided, including freedom of expression, media freedom, freedom of assembly, religious freedoms, as well as development of civil society. We launched broad political dialogue initiative several months ago. All major political parties supported this initiative. The political dialogue which successfully started would help to strengthen our political system and serve the cause of sustainable development of Azerbaijan.
Azerbaijan’s economy has developed rapidly, and GDP tripled in the last 17 years. Poverty in Azerbaijan went down from 49 per cent to 5 per cent within 17 years. Over 3700 schools have been built or completely renovated in Azerbaijan in the last 17 years. The literacy rate is close to 100 per cent in our country. As a country with significant progress in implementing the Sustainable Development Goals, Azerbaijan has been one of the few states to submit voluntarily national reviews to the UN twice. Azerbaijan ranks 54th among 166 countries in the Sustainable Development Goals Index, according to the “Sustainable Development Report 2020”.
Azerbaijan has participated actively in regional connectivity projects, such as East-West, North-South, North-West transportation corridors, becoming one of Eurasia’s primary and reliable transport and logistics hubs. We have also commissioned the Baku-Tbilisi-Kars railroad and the Baku International Trade Seaport with the potential of handling capacity of 25 million tons. According to the Davos Economic Forum’s Global Competitiveness Report 2019, among 141 countries, Azerbaijan ranks 11th for “Efficiency of railroad services”, 12th for “Efficiency of air transportation services”, 25th for “Efficiency of seaport services” and 27th for “Quality of road infrastructure”.
Azerbaijan is a member of the international space club. Today we have 3 satellites — 2 for telecommunication and one earth observation satellite. 80 per cent of our population uses the internet.
We have launched efficient measures to tackle the problem of freshwater shortage due to the climate change. Azerbaijan has ratified the Paris Agreement, with a voluntary obligation to achieve a 35 per cent reduction in greenhouse gas emissions by 2030 compared to the base year 1990. In Azerbaijan, we use environmentally friendly natural gas and hydroelectric power stations for electricity generation.
Multiculturalism is the way of life for the people of Azerbaijan. We present to the world the example of tolerance and coexistence. The “Baku Process” launched by Azerbaijan in 2008 to strengthen dialogue and cooperation between the Muslim world and Europe, is supported by the United Nations. The UN General Assembly’s resolutions have recognized the World Forum on Intercultural Dialogue held in Azerbaijan every two years as a “key global platform for promoting intercultural dialogue”.
The 7th Global Forum of the UN Alliance of Civilizations was held in Azerbaijan in 2016. Furthermore, Azerbaijan hosted the first ever European Games and 4th Islamic Solidarity Games in 2015 and 2017 respectively. These sporting events are our great contribution to the promotion of multiculturalism as well.
Pope Francis paid a visit to Azerbaijan in 2016. This February, I visited the Vatican and had a meeting with Pope Francis. During our meeting, Pope Francis referred to Azerbaijan as a “true example of tolerance”.
Azerbaijan attaches great significance to the restoration of religious monuments, mosques, churches, and synagogues. We have implemented joint projects to restore such religious and historical monuments in different countries.
The coronavirus pandemic has changed the situation in the world entirely, and as a result, new realities have emerged. Initially, the virus was expected to affect developing nations. However, the pandemic has had a significant impact on the developed nations as well. It shows once again that the virus recognizes no borders. It is only through mutual support and joint efforts we can overcome the pandemic.
Azerbaijan has taken timely and necessary preventive measures to stop the spread of the virus. Azerbaijan’s attainment of the Millennium Development Goals and progress towards achieving the Sustainable Development Goals has enabled us to conduct an effective fight against the pandemic. The healthcare infrastructure in Azerbaijan has been developed and renovated significantly, with almost 700 hospitals and healthcare facilities built or completely renovated in the past 17 years.
Thanks to measures undertaken, the country’s situation with COVID-19 has remained under control. Our citizens’ life and health is priority for us, despite the economic difficulties caused by pandemic.
The socio-economic stimulus package worth over $2 billion has been released to ensure economic stability, tackle employment issues, and ensure macroeconomic and fiscal stability. The social relief measures cover nearly 5 million people, which is a half of our population.
The World Health Organization named Azerbaijan an example in the fight against the pandemic.
We have made voluntary contributions to the World Health Organization in the amount of $10 million in 2 equal tranches. The second tranche was allocated for the Non-Aligned Movement’s member states. Azerbaijan has provided humanitarian and financial assistance to more than 30 countries with respect to coronavirus.
With a unanimous decision of all 120 countries of Non-Aligned Movement Azerbaijan was elected as a chair of this body. In October 2019 Azerbaijan assumed the chairmanship of Non-Aligned Movement during the 18th Summit of the Heads of State and Government held in Baku. In my statement at the summit I stressed that Azerbaijan will do its utmost to advocate for interests of Non-Aligned Movement’s countries. Azerbaijan will defend justice and norms of international law.
The Non-Aligned Movement’s Extraordinary Summit in response to coronavirus via videoconference, was held on our initiative in May 2020. During that Summit, I suggested holding of the Special Session of the UN General Assembly in response to coronavirus at the level of the heads of state and government. This initiative was supported by more than 130 UN member states.
I think the Special Session will serve as a framework for addressing the pandemic’s impact on all spheres and contribute to the efforts of eliminating its consequences.
International peace and security problems, the pandemic’s impact on the countries of the world call for solidarity between the countries. I want to put forward several proposals to this end:
The reforms within international organizations are particularly timely and essential in the post-pandemic period. In this regard, particular attention should be paid to increasing the UN’s role and prestige on the global level and its ability to undertake more adequate response measures concerning the challenges of modern times.
The non-fulfillment of the Security Council resolutions undermines the prestige of the United Nations. Implementation mechanisms must be created for the UN Security Council resolutions.
Refugees and IDPs have become the most vulnerable group of the pandemic period. The return of these vulnerable groups to their native lands in safety and dignity gains great urgency.
Ensuring affordability and fair distribution of a vaccine is necessary, while the least developed countries should get it free of charge. In this regard, additional oversight mechanisms should be developed.
The scope of the pandemic’s negative impact on implementing the Sustainable Development Goals by the countries must be carefully analyzed, and solutions must be formulated.
Thank you for your attention.